Citation Nr: 0905481	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  06-04 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial compensable disability rating, on 
an extra-schedular basis, for service-connected bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel
INTRODUCTION

The Veteran had active service from July 1961 to July 1963.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Togus, 
Maine, which, in pertinent part, granted service connection 
for bilateral hearing loss and assigned an initial 
noncompensable disability rating, effective as of October 14, 
2004.  The Veteran expressed disagreement with the assigned 
disability rating and perfected a substantive appeal.

Jurisdiction of this matter was subsequently transferred to 
that of the RO in Newark, New Jersey, as a result of a change 
in domicile of the Veteran.

In June 2006, the Veteran testified at a personal hearing 
over which a hearing officer of the RO presided.  A 
transcript of the hearing has been associated with the 
Veteran's claims file.

This matter was previously before the Board in February 2008, 
at which time the Veteran's claim for an increased disability 
rating for the bilateral hearing loss was denied on a 
schedular basis only; in that same decision, the Board 
remanded the case to the RO for referral and consideration of 
entitlement to an increased disability rating on an extra-
schedular basis.  Because the RO has confirmed and continued 
its prior denial of the Veteran's claim for an increased 
disability rating on an extra-schedular basis, the case has 
been returned to the Board for further appellate 
consideration.


FINDING OF FACT

The Veteran's bilateral hearing loss results in marked 
interference with employment, and, thus, presents an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards.

CONCLUSION OF LAW

The disability picture presented by the Veteran's service-
connected bilateral hearing loss warrants the assignment of 
an initial 10 percent disability rating on an extra-schedular 
basis.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.321 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 (VCAA) or other law should be undertaken.  
However, given the results favorable to the Veteran, further 
development under the VCAA or other law would not result in a 
more favorable result or be of assistance to this inquiry.

In the decision below, the Board grants an initial 10 percent 
disability rating on an extra-schedular basis for the 
Veteran's service-connected bilateral hearing loss.  The RO 
will be responsible for addressing any notice defect with 
respect to the rating and effective date elements when 
effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

Extra-schedular consideration

It is generally provided that the rating schedule will 
represent, as far as can practicably be determined, the 
average impairment in earning capacity in civil occupations 
resulting from a service-connected disability.   38 C.F.R. 
§ 3.321(a).   In the exceptional case, however, to accord 
justice, where the schedular evaluations are found to be 
inadequate, the Secretary is authorized to approve, on the 
basis of the criteria set forth in 38 C.F.R. § 3.321(b)(1), 
an extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  38 C.F.R. § 3.321(b).  
The governing norm in these exceptional cases is:  A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
38 C.F.R. 4.1 (2008); Schafrath v. Derwinski, 1 Vet. App. 
589, 592 (1995).

As a preliminary matter, the Board reiterates that, as noted 
in the introduction, in February 2008, the Board denied the 
Veteran's claim of entitlement to an initial compensable 
disability rating on schedular basis, and remanded this case 
for consideration of an increased disability rating on an 
extra-schedular basis only.  It does not appear that the 
Veteran filed a Notice of Appeal as to the Board's February 
2008 determination with the United States Court of Appeals 
for Veterans Claims  (Court), and therefore the February 2008 
Board decision denying an increased schedular disability 
rating is final based on the evidence then of record.  38 
U.S.C.A. § 7266.  As such, the issue of entitlement to an 
increased schedular disability rating is no longer before the 
Board.

The Board has reviewed the pertinent lay and medical evidence 
of record.  Because it is clear that the Veteran's bilateral 
hearing loss does have a significant impact on his 
employability, and in light of the February 2008 decision, in 
this decision the Board will confine its discussion to the 
evidence that concerns whether the disability picture 
presented by the Veteran's service-connected bilateral 
hearing loss  warrants the assignment of an increased 
disability rating on an extra-schedular basis.  See Gonzalez 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In numerous statements, the Veteran asserts that his 
bilateral hearing loss warrants an increased compensable 
disability rating on an extra-schedular basis because the 
disability is productive of marked interference with his 
employment.  In support of his claim, during his June 2006 RO 
hearing, he described that his hearing loss impacted his 
employment as a salesman because he would constantly make 
mistakes resulting in a substantial loss of income from 
withheld commissions by his employer.  He described that he 
would lose about 90 percent of his commission because of 
errors made on orders due to his inability to clearly hear 
his customers in an environment surrounded by various 
background noises.  He added that his customers would not 
want to constantly repeat themselves, so he would be replaced 
with other salesmen.  The Veteran also stated that his 
friends and family complained about his hearing.

A lay statement from M. P., the Veteran's mother, dated in 
January 2006, shows that she was no longer able to 
communicate with the Veteran as a result of his hearing loss 
disability.  She added that the only communication she could 
have with him was by telephone.

A lay statement from S. P., the Veteran's spouse, dated in 
January 2006, shows that she reported ongoing 
miscommunication with the Veteran as a result of his hearing 
loss disability.  The Veteran was said to have ongoing 
difficulty processing information.  When in public, they 
would not engage in conversation because of his hearing 
impairment.  At home, the volume of the television and radio 
were said to have become increasingly unmanageable and 
disturbing.  The Veteran would also avoid picking up the 
telephone, despite having a voice enhanced system, because he 
could not understand those speaking to him in a normal tone.

A letter from the Veteran's employer dated in March 2006 
shows that the Veteran had been employed since 2001, and that 
his hearing disability would impact his job performance.  It 
was indicated that the Veteran's voice level was loud and 
disruptive due to his inability to hear his own voice as a 
normal person would.  It was also indicated that he would 
have difficulty communicating with customers and technical 
information required to perform his job properly, even with 
voice enhanced equipment, due to the ambient sounds around 
him.  His hearing loss was said to cause information to be 
processed incorrectly when designing and ordering equipment.  
The Veteran was also required to appear on construction job 
sites, where he would have difficulty hearing customers and 
architects, even with hearing aids in place, due to 
background noises.  The employer concluded that the Veteran's 
hearing disability would cause him to make mistakes which 
resulted in undue  delays and additional costs, which 
affected his earning ability. 

A lay statement from B. S., dated in April 2006, shows that 
the nature of the Veteran's hearing loss disability would 
cause miscommunication with friends and family members.  The 
Veteran was said to hear things incorrectly and respond 
inappropriately, often resulting in his doing something he 
had not been asked to do at all.

A lay statement from A. P., dated in April 2006, shows that 
there had been a steady decline in the Veteran's ability to 
communicate, which resulted in a decline in his confidence 
level.  The Veteran was said to no longer participate in 
family functions and discussions because of his inability to 
hear correctly, and the embarrassment that would go along 
with it.  It was also indicated that the Veteran might 
experience a loss in wages as a result of his hearing loss 
disability, because he would avoid loud situations such as 
conferences, and lunch or dinner meetings.

There are certain procedural requirements of 38 C.F.R. 
§ 3.321(b)(1) when considering whether a veteran is entitled 
to an extra-schedular disability rating.  The  proper 
procedure for extra-schedular consideration of a claim under 
38 C.F.R. § 3.321(b)(1) requires consideration in the first 
instance by the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service.  The regulation acts 
as a funnel to channel requests for an extra-schedular rating 
through certain officials who possess the delegated authority 
to assign such a rating in the first instance.  See Floyd v. 
Brown, 9 Vet. App. 253 (1996).

Pursuant to the February 2008 Board Remand, the RO sent a 
report to the Director of the Compensation and Pension 
Service, noting the disability picture of the Veteran's 
service-connected bilateral hearing loss for consideration of 
the assignment of an extra-schedular disability rating.  In 
April 2008, the Director of the Compensation and Pension 
Service responded by determining that the evidence did not 
establish that the Veteran's bilateral hearing loss was 
manifested by symptomatology productive of marked 
interference with employment or frequent periods of 
hospitalization so as to render impracticable the application 
of the schedular criteria for bilateral hearing loss.  The 
Board observes, however, that the determination made by the 
Director, Compensation and Pension Service, did not include 
any analysis, rationale, or citation to evidence explaining 
why an extra-schedular rating is not warranted.  

Notwithstanding the findings of the Director of the 
Compensation and Pension Service in April 2008, and in light 
of the evidence set forth above, the Board agrees with the 
Veteran and finds that his bilateral hearing loss disability 
presents an exceptional or unusual disability picture because 
it is productive of marked interference with employment, 
rendering impractical the application of the regular 
schedular standards.  The evidence of record has shown that 
his hearing loss has impacted his employment as a salesman 
resulting in constant mistakes causing a loss of income from 
withheld commissions by his employer.  Based on a careful 
analysis of the lay and medical evidence, which the Board 
finds credible and persuasive, the Board concludes that the 
Veteran's bilateral hearing loss disability warrants the next 
higher disability rating of 10 percent on an extra-schedular 
basis.

In addition, the Board finds that an extra-schedular 
disability rating in excess of 10 percent is not warranted.  
In reaching this conclusion, the Board notes that, although 
his bilateral hearing loss disability is productive of marked 
interference with his employment, there is no evidence 
showing that he is unemployable due to this condition, and in 
fact, the Veteran does not contend otherwise.


ORDER

An initial 10 percent disability rating for bilateral hearing 
loss is granted on an extra-schedular basis, subject to 
controlling regulations governing the payment of monetary 
benefits.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


